Citation Nr: 0827664	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-18 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a 100 percent rating for post traumatic stress 
disorder (PTSD) prior to August 6, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1961 to November 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the claimant is expected to provide.  See 38 C.F.R. § 3.159 
(2005).  These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The Board notes that the veteran's original claim for 
entitlement to service connection for PTSD was filed in March 
2002.  The RO sent a letter in May 2002, (prior to the grant 
of service connection) which adequately informed the veteran 
of the evidence and information with respect to his claim for 
service connection, (1) necessary to substantiate the claim; 
(2) that VA would seek to provide; and (3) that the veteran 
was expected to provide.  The RO additionally requested that 
the veteran identify any relevant records and/or additional 
supporting information or evidence, and submit authorizations 
to the RO so that the RO could obtain the records or other 
evidence on his behalf.  

In a May 2004 rating decision, the RO granted service 
connection for PTSD, and assigned a rating of 50 percent, 
effective March 27, 2002.  In August 2004, the veteran 
submitted a notice of disagreement, claiming his PTSD 
warranted a higher rating.  In a December 2004 rating 
decision, the RO granted an increased rating to 100 percent 
for PTSD, effective August 6, 2004.  The veteran again 
disagreed, asserting that his PTSD warranted a 100 percent 
rating from March 27, 2002, the date he filed his claim for 
PTSD.

Unfortunately, at no point in time during the pendency of the 
veteran's appeal, was the veteran provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for a higher rating.  Additionally, 
the veteran was never provided with the notice of the type of 
evidence necessary to assign an effective date in the event 
that a higher rating is assigned.  Therefore the requirements 
of the VCAA were not met in this case.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	Pertaining to the claim for a higher 
rating for PTSD, the AMC should provide 
the veteran with proper VCAA notice of 
the information and evidence necessary 
to substantiate his claim, including; 
notice of what evidence, if any, the 
claimant is expected to obtain and 
submit, and what evidence will be 
retrieved by the VA,.  See, Quartiuccio 
v. Princpi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5102, 5013 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).  
Notice of the type of evidence 
necessary to assign a disability rating 
and an effective date should the claim 
be granted must also be provided.  See, 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.	After the foregoing, the AMC should 
readjudicate the veteran's claim and 
issue a supplemental statement of the 
case, taking into consideration all 
evidence submitted by the veteran after 
the May 2005 statement of the case.  
The veteran and his representative 
should be given an opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




